Citation Nr: 0816369	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for varicose veins as a 
separate disability.

2.  Entitlement to an effective date earlier than September 
9, 2004, for the grant of service connection for meralgia 
paresthetica.

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was granted service connection for meralgia 
paresthetica by way of a rating decision dated in February 
2005.  He was assigned a 10 percent disability evaluation.  
The veteran submitted a notice of disagreement in March 2005.  
He expressly stated that he was not disputing the 10 percent 
disability evaluation assigned; only the effective date.  The 
veteran submitted a second statement in March 2005 wherein he 
provided additional argument regarding his effective date but 
did not challenge the disability evaluation.  

The RO issued a statement of the case (SOC) that included the 
issue of an increased evaluation for meralgia paresthetica in 
June 2005.  The veteran submitted a statement in response to 
the SOC in July 2005.  He noted that the RO denied an 
increased evaluation for his meralgia paresthetica and said 
he did not seek an increase from his 10 percent evaluation.  
In a separate statement at that time he again said he did not 
ask for a 20 percent evaluation and restated his argument 
regarding his effective date.  

The veteran submitted three VA Form 9s, Appeal to Board of 
Veterans' Appeals, at a hearing in September 2005.  There was 
a Form 9 for the issue of earlier effective date, one for an 
evaluation in excess of 30 percent for PTSD, and one 
regarding the issue of a 10 percent evaluation for meralgia 
paresthetica.  The veteran explicitly stated he was appealing 
the effective date and PTSD issues on the respective forms.  
As to his 10 percent evaluation he checked the block on the 
form that indicated he was appealing the issues listed on the 
SOC, which would include an evaluation in excess of 10 
percent for meralgia paresthetica.  However, he provided 
specific language wherein he said he did not request a 20 
percent evaluation for the disability.  He also challenged 
the RO to find such a request in his claims folder.  Lastly, 
he said he had reviewed all of the documents he had submitted 
to the RO and said he could find nothing that indicates he 
appealed the 10 percent evaluation.  

In light of the veteran's statements, beginning in March 
2005, the Board finds that he did not intend to appeal the 10 
percent disability evaluation for meralgia paresthetica 
assigned at the time of the rating decision of February 2005.  
Thus the issue is not before the Board for appellate review.

The veteran did submit a claim for an increased evaluation 
for his service-connected meralgia paresthetica in December 
2006.  He noted that he had been granted service connection 
in February 2005 and that he wanted to reopen his claim based 
on new evidence.  The RO issued a supplemental statement of 
the case (SSOC), that included an adjudication of this issue, 
in August 2007.

As indicated by the prior discussion, an appeal of the 
disability evaluation assigned for meralgia paresthetica in 
February 2005 was not perfected.  The veteran's claim of 
December 2006 is a new claim and requires a rating decision 
for proper adjudication.  The issue is referred to the RO for 
such further development as may be necessary.  

Finally, the veteran submitted two statements in March 2005 
that can be construed as claims of clear and unmistakable 
error (CUE) in rating decisions dated in December 1970, 
November 1973, and January 1998, respectively.  The veteran 
stated that he believed his meralgia paresthetica was evident 
at the earlier times based on the medical evidence of record.  
The veteran cited to court decisions specific to the issue of 
CUE and presented argument as to why he believed errors had 
been made in prior decisions.

The veteran's contentions of CUE in the prior rating 
decisions have not yet been addressed.  They are not 
inextricably intertwined with the current claim for an 
earlier effective date for service connection for meralgia 
paresthetica and are referred to the RO for such further 
development as may be necessary.

The issues of entitlement to service connection for varicose 
veins as a separate disability and entitlement to a 
disability evaluation in excess of 30 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was granted service connection for aorta-
iliac occlusive disease with post phlebitic syndrome of the 
left leg in December 1970.  He was given a 40 percent 
disability evaluation.

2.  The veteran filed a claim for entitlement to service 
connection for meralgia paresthetica that was received by the 
RO on September 9, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
September 9, 2004, for the grant of service connection for 
meralgia paresthetica, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show that he 
suffered a spontaneous pneumothorax in April 1969.  He 
suffered a second pneumothorax in June 1969.  He underwent a 
thoracotomy at that time.  The veteran developed swelling of 
the left leg several days after surgery and evidence of 
thrombophlebitis.  He was treated and the condition improved.

The veteran continued to complain of pain, weakness, and 
swelling in his left leg.  He underwent medical board 
processing in June 1970.  He was given a medical evaluation 
at that time.  The diagnoses were mild post phlebitic 
syndrome of the left leg, secondary to thrombophlebitis that 
occurred postoperative right thoracotomy in June 1969; and, 
mild aorto-iliac occlusive disease, etiology undetermined, 
suspected arteriosclerotic.  He was discharged from service 
in October 1970.

The veteran submitted a claim for entitlement to service 
connection for thrombophlebitis in December 1970.  He was 
granted service connection for aorta-iliac occlusive disease 
with post phlebitic syndrome of the left leg in December 
1970.  He was given a 40 percent disability evaluation.  The 
rating decision was based on a review of the veteran's SMRs.

The veteran was afforded a VA examination in October 1973.  
He complained of an almost constant pain in the left groin 
since 1969, with occasional swelling and dull burning pain in 
the left lower leg and left foot since 1969.  The examiner 
said that there appeared to be a definite obstruction, 
probably in the area of the femoral artery.  He also noted 
that there had been no intermittent claudication and there 
was some possibility that the pain in the groin, which was in 
the exact area of the decreased pulsation of the artery, 
could be due to nerve involvement with scarring around nerves 
in this area.  The examiner added that the scarring was not 
heavy and there was no definite localized scarring felt.

The RO issued a confirmed rating decision that continued the 
veteran's 40 percent disability evaluation for his aorta-
iliac occlusive disease with post phlebitic syndrome of the 
left leg in November 1973.  

The veteran sought an increased evaluation for his aorta-
iliac occlusive disease with post phlebitic syndrome of the 
left leg in October 1997.  He was afforded a VA examination 
in January 1998.  This veteran's history of phlebitis in 
service was noted.  He had current complaints of numbness in 
the left leg with exercise.  He was also sometimes awakened 
by pain just below the inguinal ligament on the left.  The 
examiner's diagnosis was post phlebitic syndrome of the left 
leg.  The examiner added that the veteran's symptoms, in the 
form of numbness with exercise and pain at night, had been 
increasing in severity.  He said he was inclined to think 
this represented a progression of his post phlebitic 
syndrome.  

The veteran's claim for an increased evaluation was denied in 
January 1998.

The veteran submitted a claim for entitlement to service 
connection for meralgia paresthetica that was received at the 
RO on September 9, 2004.  He said that his disability began 
in service with treatment for his pneumothorax in 1969.  The 
veteran submitted copies of VA records for the period from 
September 2001 to January 2002.  He also submitted reports 
from two private physicians in support of his claim.

The VA records note that the veteran was seen in September 
2001.  He gave a history of being involved in a motor vehicle 
accident (MVA) a few months earlier.  He complained of 
shoulder pain at that time.  He was seen in December 2001 
with complaints of pain in the left lower extremity.  The 
veteran complained of a feeling as if his skin was sunburned 
at the lateral thigh.  He also said he had a stabbing 
sensation in the thigh and numbness in the same area.  The 
veteran did not relate his thigh pain to the MVA.  The 
clinical assessment was probable lumbar radiculopathy.  The 
veteran was scheduled for electromyograph (EMG)/nerve 
conduction velocity (NCV) studies and a magnetic resonance 
imaging (MRI).  A clinical entry from January 2003 noted that 
the veteran reported he had been told by two different 
surgeons that there was nothing wrong with the circulation in 
his left leg.  He had stopped wearing the compression hose he 
had been wearing for years.  He said the numbness in his left 
leg had been increasing.  He said that the toes on his left 
foot had felt cold/numb on and off for years.  It was noted 
that the EMG/NCV and MRI were still pending.  After a 
physical examination the impression was questionable venous 
insufficiency.

The MRI was done in January 2002.  The report said there was 
a possibility of paracentral disc herniation at L5-S1.  The 
lateral recesses at that level were said to be moderately 
narrow.  An entry from January 2002 noted that the EMG/NCV 
was attempted but not completed.  The veteran was said to be 
unable to tolerate the procedure.

The first physician report was from S. S. Finn, M.D., and 
dated in January 2002.  Dr. Finn evaluated the veteran for 
complaints of left thigh discomfort.  In reviewing the 
history of present illness Dr. Finn said the veteran was 
involved in a MVA in August 2001.  Since then he had been 
having a burning sensation in the left thigh and numbness.  
The pain was constant and aggravated by activity.  Dr. Finn 
noted the results of the MRI but said he did not believe the 
veteran's left thigh pain was caused by the disc problem.  
His provisional diagnosis was left lower extremity 
discomfort.  He said the veteran should be referred to a 
neurologist.

The second report was from a neurologist, G. L. Tunnell, 
M.D., and dated in February 2002.  He noted the veteran's 
history of problems with the lower left leg in service.  The 
veteran complained of pelvic pain that was bilateral.  This 
was described as a burning sensation when sitting and that 
progressed to numbness.  This began 3-4 months earlier and 
was progressing.  The veteran's report of thigh pain had been 
slowly progressing over 30 years.  Dr. Tunnell said that VA 
physicians had equivocated over the possibility of aortic 
iliac occlusive disease.  He also said there had been concern 
of entrapment in the left inguinal space by a tortuous artery 
that produced primarily sensory symptoms.  He noted that the 
veteran had had a recent MRI and that Dr. Finn did not 
believe the veteran's symptoms were radicular in nature.

Dr. Tunnell provided the results of his physical examination.  
He stated that the veteran's thigh pain was most compatible 
with meralgia paresthetica.  He said he also had reviewed the 
MRI and agreed there was no evidence of nerve root or spinal 
stenosis or compression on the scan.  He said the veteran's 
pain was not posterior but anterior pelvis and anterior left 
thigh.  He said the veteran's symptoms matched those of 
meralgia paresthetica.  

The veteran was afforded a VA examination in January 2005.  
The examiner noted the report from Dr. Tunnell.  The examiner 
provided a diagnosis of post phlebitic syndrome of the left 
leg.  The examiner also said that the numbness on the lateral 
side of the veteran's leg at least as likely as not 
represented meralgia paresthetica.  He also said that, since 
there was no other known cause for this in the veteran, he 
could also say it was secondary to the post phlebitic 
syndrome.  The examiner also stated that he was not convinced 
that the veteran's meralgia paresthetica was the cause of the 
groin pain because the pain was in a location that was not 
innervated by that nerve.  He said the numbness appeared to 
be related to the lateral femoral cutaneous nerve.  

The RO granted service connection for meralgia paresthetica 
in February 2005.  The veteran was assigned a 10 percent 
disability evaluation.  The RO established a date of 
September 9, 2004, as the effective date for service 
connection.  This was the date the claim for service 
connection was received.

The veteran submitted his notice of disagreement with the 
effective date in March 2005.  He stated that he was not 
disagreeing with the 10 percent disability evaluation for his 
meralgia paresthetica but was disputing the effective date 
for service connection.  The veteran stated that he believed 
he was entitled to service connection from the time of his 
claim for an increased evaluation for his aorta-iliac 
occlusive disease with post phlebitic syndrome of the left 
leg in October 1997.  He pointed to findings contained in the 
VA examination report from January 1998 as supporting his 
contention that the disorder was present at that time but 
that the examiner failed to provide a diagnosis.  The veteran 
also made a statement that he believed he should have been 
paid benefits for the disorder since 1970 but believed the 
evidence clearly established that he should have an effective 
date from October 1997.

The veteran submitted another statement in March 2005.  He 
provided further argument that he believed his effective date 
should be from 1970 or 1973.  He cited to medical evidence in 
his SMRs and findings from VA examinations as proof of the 
existence of his meralgia paresthetica prior to September 
2004.  The veteran explained that he sought an evaluation of 
thigh pain from VA sources in 2001 and was told his symptoms 
were related to a disc problem in his back.  He then sought 
an opinion from a private doctor, Dr. Finn, and eventually 
Dr. Tunnell.  Dr. Tunnell confirmed the existence of a 
separate disability; one that the veteran believed was 
evident from an earlier time.

The veteran was issued a SOC in regard to the earlier 
effective date issue in June 2005.  He responded in July 2005 
that his effective date should be set as 1970 or 1973.  

The veteran testified at a hearing before the Decision Review 
Officer in September 2005.  The veteran read from a medical 
opinion provided by Dr. Tunnell in September 2005.  He 
contended that the opinion supported his argument that his 
meralgia paresthetica existed for many years and that he 
should receive an earlier effective date.  He pointed out 
that Dr. Tunnell had reviewed prior VA examination reports in 
providing his evaluation.  

The veteran provided a copy of Dr. Tunnell's evaluation at 
the hearing.  Dr. Tunnell addressed "military records" 
[sic] provided by the veteran.  The records were VA 
examination reports and clinical records.  He cited to 
findings from VA examinations in 1973 and 1998.  He also 
addressed an outpatient entry from January 2002.  Dr. Tunnell 
said that, after reviewing the records, the veteran had 
meralgia paresthetica of the thigh, chronic in nature, 
spanning 30 years of documented complaints.  He said he 
believed the descriptive terms used by the [VA] physicians 
accurately described the condition of meralgia paresthetica 
even though it was not recorded in their notes.  He said that 
passive congestion of a leg due to phlebitis was an adequate 
reason for meralgia paresthetica to develop in that 
extremity.  He took issue with the VA examination report of 
January 2005.  Dr. Tunnell opined that the veteran's numbness 
and groin pain were both related to his chronic meralgia 
paresthetica.  

The veteran also submitted a report from C. Luzzio, M.D., 
dated in October 2005.  Dr. Luzzio noted that the veteran 
wanted him to address the complaint of chronic burning pain 
in the left lateral thigh that had been present since 1969.  
Dr. Luzzio provided a review of the veteran's medical history 
from 1969 that was based on a review of records provided by 
the veteran.  He said that the veteran's diagnosis was 
meralgia paresthetica, or left lateral femoral cutaneous 
neuropathy.  

Dr. Luzzio further stated that the meralgia paresthetica was 
related to the thrombophlebitis diagnosed in 1969.  He said 
there were two possibilities.  First, venous congestion in 
the left lower extremity could have adversely affected neural 
tissues through pressure.  Other neural structures depend on 
blood flow just as any other part of the body.  Blood flow 
pathology can result in focal neuropathy.  Second, the 
treatment of the thrombophlebitis required tightly fitted 
hose, and the hose themselves could have affected the lateral 
femoral cutaneous nerve.  He stated that he believed, beyond 
a doubt, that the veteran's lateral femoral cutaneous 
neuropathy, along with the discomfort associated with it, 
stemmed directly from the attack of thrombophlebitis and deep 
venous thrombosis (DVT) of the left lower extremity [in 
service].

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

Moreover, the Court has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran contends he should have an effective date back to 
either 1970 or 1973 for his meralgia paresthetica.  Upon 
review of all of the evidence of record, the Board finds that 
an effective date earlier than September 4, 2004, for service 
connection for meralgia paresthetica is not in order.

The veteran's claim for service connection for meralgia 
paresthetica was received on September 9, 2004.  It was based 
on the medical report from Dr. Tunnell that was dated in 
February 2002.  This was the first time the veteran 
identified the issue of meralgia paresthetica.  Moreover, it 
was the initial claim for service connection for the 
disorder.

Meralgia paresthetica was not identified in the veteran's 
SMRs.  It was not identified at the time of VA examinations 
in October 1973 or January 1998.  Thus, the disorder could 
not be considered for service connection in the rating 
decisions of December 1970, November 1973, or January 1998.  
More importantly, those decisions all became final when the 
veteran did not appeal them.  

Further, the veteran's pain was noted in his SMRs, and the VA 
examinations of October 1973 and January 1998.  The rating 
decisions of December 1970, November 1973, and January 1998 
considered that medical evidence, as well as the complaints 
related by the veteran.  The decisions did not include a 
separate disability evaluation for the veteran's left 
thigh/groin pain.  Thus there would be no outstanding and 
unadjudicated claim for service connection.  Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

The fact that the veteran has now presented evidence that he 
believes supports a contention that his meralgia paresthetica 
was actually present throughout the years, it just was not 
diagnosed, does not provide a basis to establish an earlier 
effective date.  As noted, the prior rating decisions are 
final.  To the extent the veteran believes they were in error 
for not recognizing the disability and granting service 
connection, he must establish his contention by demonstrating 
CUE in the prior rating decisions.  As noted in the 
Introduction, a CUE claim has been referred to the RO for 
further development.  

As the cited legal authorities clearly hold, to establish an 
earlier effective date, the veteran is required to show that 
he submitted a claim for meralgia paresthetica at a time 
earlier than September 9, 2004.  The Board understands the 
veteran's contention that the pain in his thigh has been 
present since service and that the September 2005 opinion of 
Dr. Tunnell and the October 2005 opinion from Dr. Luzzio 
relate the pain to the thrombophlebitis in service.  However, 
absent evidence that the veteran submitted a claim to 
establish service connection prior to September 9, 2004, his 
claim must fail.   

A thorough review of the record does not reveal that a claim 
for service connection for meralgia paresthetica was received 
prior to September 9, 2004.  There is no informal submission 
from the veteran or through a representative that could be 
construed as a claim prior to that date.  The diagnosis of 
meralgia paresthetica was not made prior to the February 13, 
2002, report of Dr. Tunnell.  That report was not presented 
to VA at any time prior to the claim of September 9, 2004.  
While the medical record predates the date of receipt of the 
claim for service connection for meralgia paresthetica, the 
facts of this case do not allow for the application of 
38 C.F.R. § 3.157.  The veteran was not attempting to reopen 
a previously denied claim for benefits and was not seeking an 
increased evaluation for a service-connected disability. 

In this case, the date of the medical evidence, absent the 
submission of a claim, does not serve to establish an earlier 
effective date for service connection.  See Lalonde, Brannon, 
supra.  The veteran's claim for an effective date earlier 
than September 9, 2004, for the grant of service connection 
for meralgia paresthetica, is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The claim in this case was substantiated by means of the 
grant of service connection for meralgia paresthetica in 
February 2005.  As a result, the notice required by 
38 U.S.C.A. § 5103(a) was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The Board finds that VA has satisfied its duty to assist.  
The veteran's case turns on an interpretation of the law and 
an analysis of the evidence already of record.  The veteran 
has not identified any additional evidence that would be 
pertinent to his claim.  The Board is also unaware of any 
such evidence.  

ORDER

An effective date earlier than September 9, 2004, for a grant 
of service connection for meralgia paresthetica is denied.


REMAND

The veteran was granted service connection for his PTSD in 
June 2004.  This was based on a VA examination in May 2004 
and private treatment records from M. J. Lumley, Ph.D., for 
the period from November 2003 to January 2004.  Treatment 
records from M. H. Schaffer, M.D., for the period from 
December 2004 to May 2005, were later associated with the 
claims folder.  

The veteran submitted his notice of disagreement with the 30 
percent disability evaluation for his PTSD in February 2005.  
At that time he said he was completing a claim for a total 
disability evaluation based on individual unemployability 
(TDIU) in February 2005.  He said that, as he listed the 
various reasons why he could not work, he realized the 
examples he was citing were symptoms that justified a higher 
PTSD disability evaluation.  

The veteran testified at a hearing at the RO in September 
2005 that he continued to receive treatment for his PTSD from 
Dr. Lumley and Dr. Schaffer.  (Transcript p. 10).  He said he 
did not receive any treatment for his PTSD from VA.

As the most recent, and only, VA examination for the 
veteran's PTSD is approximately four years old and the latest 
treatment records are three years old a new examination is 
required to properly assess the veteran's level of 
disability.  In addition, any outstanding treatment records 
should be obtained and associated with the claims folder.

The veteran submitted a claim seeking entitlement to service 
connection for varicose veins in February 2006.  The RO 
"granted" service connection for varicose veins by way of a 
rating decision dated in September 2006.  The RO said the 
varicose veins were part of the veteran's already service-
connected disability involving aorta-iliac occlusive disease 
with post phlebitic syndrome.  The veteran's current 40 
percent disability evaluation remained unchanged.  

The veteran submitted a statement wherein he said he 
disagreed with the decision to not evaluate his varicose 
veins as a separate disability in November 2006.  The Board 
finds that the veteran has submitted a timely NOD regarding 
the issue of service connection for varicose veins as a 
separate disability.  38 C.F.R. §§ 20.201, 20.302 (2007).  He 
must therefore be issued a SOC in response to his timely NOD.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC 
should be issued on the issue unless the veteran's claim is 
resolved in some manner, such as by a decision review officer 
(DRO) review or a complete grant of benefits sought, or the 
claim is withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
return this issue to the Board only if the veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for entitlement to a higher rating for 
PTSD.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination in order to determine the 
current manifestations of his service-
connected PTSD.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the examiner), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the veteran's service-connected 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
veteran's disability affects occupational 
and social functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
claims folder with a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The report of examination 
must include a complete rationale for all 
opinions expressed.

3.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to service 
connection for varicose veins as a 
separate disability.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issues 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


